Citation Nr: 1142017	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When this case was before the Board in January 2011, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In response to the Board's January 2011 remand directives, the Veteran was afforded a VA examination in March 2011.  The report reflects that the Veteran's duodenal ulcer was found to be healed but residuals of marked gastritis and marked esophagitis were present.  In the Board's opinion, the examination report raises the issues of entitlement to service connection for gastritis and esophagitis.  The record does not reflect that the originating agency has adjudicated these issues.  These issues are inextricably intertwined with the issue on appeal and must be adjudicated by the originating agency before the Board addresses the issue on appeal.

Moreover, although the March 2011 examination report contains the appropriate diagnostic and clinical test results, and outlines pertinent service treatment records, it does not address any current symptoms.  To this point, in correspondence to VA, the Veteran's representative asserts that the March 2011 examination report is inadequate for adjudication purposes.

Under 38 C.F.R. § 4.114 , Diagnostic Code 7305, mild impairment due to duodenal ulcer with recurring symptoms once or twice yearly is required for a 10 percent rating.  A 20 percent rating requires moderate symptoms with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. 

As Diagnostic Code 7305 rates impairment according to symptoms, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his duodenal ulcer and any associated disorders. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake any indicated development and then adjudicate the issues of entitlement to service connection for gastritis and esophagitis.  It should inform the Veteran and his representative of his appellate rights with respect to the determination.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of his service-connected duodenal ulcer and any associated disorders. The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed. 

All subjective symptoms should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

4.  The RO or the AMC should undertake any additional development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

